Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18    Page 1 of 35 PageID 167




                        IN THE UNITED STATES DISTRICT COURT
   1                     FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
   2
       UNITED STATES OF AMERICA,      )   Case No.   3:18-cr—00356-S
   3
                 Plaintiff,           )   Dallas, Texas
                                          October 31, 2018
       v.                             )   9:30 a.m.
   5
       THOMAS D. SELGAS (01),
   6   MICHELLE L. SELGAS (02),       )   JOINT MOTION TO MODIFY
       JOHN 0. GREEN (03),            )   CONDITIONS OF RELEASE [#30]
   7
                 Defendants.
   8

   9                          TRANSCRIPT OF PROCEEDINGS
                      BEFORE THE HONORABLE REBECCA RUTHERFORD,
  10                       UNITED STATES MAGISTRATE JUDGE.

 11    APPEARANCES:

 12    For the Government:            Robert A. Kemins
                                      U.S. DEPARTMENT OF JUSTICE, TAX
 13                                     DIVISION
                                      717 N. Harwood Street, Suite 400
 14                                   Dallas, TX  75201
                                      (214) 880—9781
 15
       For Defendant T.    Selgas:    Franklyn Ray Mickelsen
 16                                   BRODEN & MICKELSEN the
                                      2600 State Street
 17                                   Dallas, TX  75204
                                      (214) 720—9552
 18
       For Defendant Green:           Michael Louis Minns
 19                                   LAW OFFICE OF MICHAEL LOUIS MINNS
                                      9119 S. Gessner, Suite One
 20                                   Houston, TX  77074
                                      (713) 777—0772
 21
       Recorded by:                   Lavenia Price
 22                                   UNITED STATES DISTRICT COURT
                                      1100 Commerce Street, Room 1452
 23                                   Dallas, TX  75242—1003
                                      (214) 753—2168
 24

 25
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18   Page 2 of 35 PageID 168


                                                                         2


    1   Transcribed by:               Kathy Rehling
                                      311 Paradise Cove
   2                                  Shady Shores, TX 76208
                                      (972) 786—3063
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
             Proceedings recorded by electronic sound recording;
  25            transcript produced by transcription service.
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                Page 3 of 35 PageID 169


                                                                                           3


   1                DALLAS,   TEXAS   -   OCTOBER 31,       2018    -    9:38 A.M.

   2             THE COURT:      Good morning.

   3             MR. KEMINS:      Good morning,           Your Honor.

   4             MR. MICKELSEN:           Good morning,      Your Honor.

   5             MR. MINNS:      Good morning,           Your Honor.

   6             THE COURT:      Happy Halloween.            Please have a seat.

   7             A VOICE:      We’re all dressed as lawyers for Halloween.

   8             THE COURT:      Yes.       Have you already arranged

   9   yourselves with one case at the bench already,                      it looks like?

  10             MR. MINNS:      Yes,      Your Honor.

  11             A VOICE:      If you want        ——    if we’re in the wrong order,

  12   we’ll get in the back of the room.

  13             THE COURT:      It’s okay.            I can easily       ——   I just do

  14   like this.     It won’t change the order.                 So you guys are United

  15   States of America versus Selgas,                et al.,    3:18—cr—356—S?

  16             MR. KEMINS:      Correct,        Your Honor.           Robert Kemins for

  17   the United States, ma’am.

  18             THE COURT:      Thank you.

  19             MR. MINNS:      Michael Minns for John Green,                  Your Honor.

  20             MR. MICKELSEN:           And Mick Mickelsen for Mr.             Selgas.

  21             THE COURT:      Good morning.

  22            MR. MICKELSEN:            Good morning.

  23             THE COURT:      All right.        The last        ——    I checked the

  24   docket and I did not see a           ——   was there a       ——    I see the joint

  25   motion and I just wanted to make sure that                   ——    I wanted to know
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18               Page 4 of 35 PageID 170


                                                                                      4


    1   the Government’s response.

   2                 MR.    KEMINS:    Your Honor,       we,   as I told Mr. Minns’

   3    office, we don’t object to them meeting with their counsel                        —-




   4                 THE COURT:       Uh-huh.

   5                 MR. KEMINS:       --   as long as the counsel is there in

   6    some version.         We’re not going to demand that they all be in

   7    the same     ——    sitting in the same room, but if they could do it

   8    by conference call or videoconference.                  We just don’t   ——   are

   9    not comfortable within a conspiracy case the three defendants

  10    meeting together unsupervised without their lawyers.                    So we

  11    don’t object to them,          you know,       if the lawyers see fit to help

  12    with the defense or anything,                we certainly don’t want to

  13    deprive them of a strategy.

  14          I think the other main issue in the motion that was filed

  15    was a   ——   Mr.    Green was still holding some funds that belonged

  16    to the Selgases in his IOLTA account.                  And we told Mr. Minns’

  17    office we would not object to a one-time transfer of funds

  18    from Mr.     Green’s IOLTA account back to the Selgases, because

  19    it was intimated that that was impacting on the Selgases’

  20    ability to pay for their defense.

  21          Certainly,     our argument       ——   I know there are some

  22    differences as to what it all actually means                 ——   but the

  23    continuing,        the ongoing payment of the Selgases’ bills from

  24    Mr.   Green’s IOLTA account would be violations of the

  25    conditions of release and in fact may be more overt acts in a
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18            Page 5 of 35 PageID 171


                                                                                 5


   1   continuing conspiracy.             But we would not object to a one-time

   2   bulk transfer of the money back from Mr.                Green to the

   3   Selgases.

   4               THE COURT:        Okay.    So the footnote on the certificate

   5   of conference says       ——    and it’s okay to proceed informally.           I

   6   appreciate the courtesy of standing, but I think,                as we sort

   7   of have a little give—and—take,               it’s perfectly all right with

   8   me if you just speak from the table.               As long as your voice is

   9   picked up by the microphone,             --




 10                MR.   KEMINS:      Yes, ma’am.

 11                THE COURT:        --   it’ll be on the record and that’ll be

 12    just fine.

 13        So the footnote to the certificate of conference says the

 14    Government does not oppose the Defendants meeting together in

 15    the presence of counsel.

 16                MR. KEMINS:        In the presence of counsel.       That’s

 17    correct.

 18                THE COURT:      The Government does oppose Defendants

 19    meeting without counsel?

 20               MR. KEMINS:        That is correct.

 21                THE COURT:      And then the Government is not opposed to

 22    tendering the entire amount of the IOLTA account to the

 23    Defendants in a one—time transfer?

 24               MR. KEMINS:        Correct,    Your Honor.

 25               THE COURT:       Okay.     Is that the Defendants’
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18              Page 6 of 35 PageID 172


                                                                                         6


    1   understanding as well?

   2                 MR. MINNS:      Your Honor,   yes,   Your Honor,       it’s    ——   but

   3    I think we have some significant disputes.                 The Government has

   4    been very easy to negotiate what we agree on and what we

   5    disagree on,       and I think we have a collegial reiationship on

   6    it, but the disagreements are substantial, and that’s                      --    and I

   7    ——   when the Court is ready,       I’d like to address those

   8    disagreements.

   9                 THE COURT:      Do you believe that there is a greater

  10    area of disagreement other than the Government’s objection to

  11    the Defendants meeting without counsel,                or are we limited to

  12    that   ——




  13                MR. MINNS:      No, we also need      ——   we also want the

  14    ability     ——   well,   let me give you an example.         My client is

  15    best friends with a church member.            We don’t know if he’s a

  16    witness or not.          We think he should be a witness and he should

  17    be given immunity.          He’s awkward talking to him at church.                    He

  18    feels like he can’t without possibly broaching the order.                            So

  19    he comes up to him and he walks away with no explanation

  20    whatsoever, which also creates some sort of mystery and

  21    problem.

  22         So, my client is a practicing attorney.               This is an

  23    extraordinarily substantial and interesting case with

  24    interesting idiosyncrasies in it,          and I believe       —-   and I’ll be

  25    corrected if I’m wrong;        I haven’t gone through the paperwork
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18            Page 7 of 35 PageID 173


                                                                                      7


   1   ——   there’s over 40,000 pages of papers.              So my client lives in

   2   Idaho.        Some of the witnesses are in Idaho.           Some of the

   3   witnesses are in Texas.           We haven’t exchanged witness lists.

   4   We’ve    ——   both sides agreed to a continuance because of the

   5   complexity of the case.           But he’s restricted,       really,    from

   6   assisting on his own case.           If he was pro se, he wouldn’t be.

   7   So he’s being punished,          really,    for hiring me.     If he was pro

   8   se, he would be allowed to talk to witnesses and prepare.

   9        And there are very good reasons why             ——   I mean,    there’s

  10   people that are dangerous.           You know,      they have to be

 11    restricted.       There’s people that are doing other things that

 12    have to be restricted.           We don’t agree that there’s an illegal

 13    conspiracy, but if the Government is correct and                --    then we’re

 14    not doing any of the things they accused us of doing anyway.

 15    And I can’t see what        ——   it will make the financing of this

 16    case insane.       We have a client        ——   the other defendant was

 17    working with the client.          They’re partners in a business,

 18    which can’t be      ——   my client can’t participate in that

 19    business.

 20         It has nothing to do with taxes.              They do patent research,

 21    and his partner owns 99 percent, my client owns 1 percent, but

 22    these patents have been worth millions and millions of

 23    dollars.       So they can’t coordinate,         they can’t work their

 24    business.       One’s in Texas,    one’s in Idaho.        All the lawyers

 25    are in Texas.       There are no direct flights directly to where
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18       Page 8 of 35 PageID 174


                                                                                 8


   1   my client lives in Idaho.     If they can’t do anything         -—   his

   2   client also has my client’s legal files, and he has not gotten

   3   them.   And we need to work something out so that they can

   4   trade them.

   5       And I don’t think either of the law offices,          for what the

   6   clients are going to be able to pay out of their pocket,              can

   7   afford the two law offices to do all of the research through

   8   40,000 pages of paper looking for stuff that might be

   9   relevant.     And if the two of them who worked on these papers

  10   can’t be in the same room without the lawyers,          then they have

  11   to pay three lawyers.     I mean,    Mrs.    Selgas has a lawyer, which

  12   she should have her own lawyer because there is a legal

 13    conflict,   although they’re happily married for about as many

 14    years as I’ve been alive,    I think,       and there’s not going to be

 15    a problem with them in community.           The Court wisely said

 16    they’re husband and wife,    they can talk to each other.            So

 17    there’s three people accused of this situation and two of them

 18    can talk to each other and they can’t talk to the third.

 19        If there’s a reason,    I understand that,      but we need to be

 20    able to address the specific reason.          We have a Sixth

 21    Amendment right to interview witnesses.          We have a Sixth

 22    Amendment right to prepare for our trial,         for cross—

 23    examination.    The witnesses don’t have to talk to us, but we

 24    have the right to knock on the door and ask them if they will.

 25    We don’t even know all the    —-    we don’t even know all
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                Page 9 of 35 PageID 175


                                                                                        9


   1   witnesses.

   2          So if our client has talked to some of them in church

   3   prohibitively, he’s guessing who the witnesses will be,

   4   because there’s a CPA who worked on some of the paperwork.                            So

   5   we’re making an intelligent guess that he’s likely to be a

   6   witness.       He’s a witness we would like to call.               We are, when

   7   the time comes for pretrial motions,            going to ask to see if he

   8   can be granted immunity so that we can get him to testify.

   9   But it creates,        I think,     an unconstitutional burden in trial

  10   preparation.

  11          And I understand there’s offsets.             Neither one of these

  12   have any      ——   people have any criminal record.            Neither one of

  13   them has ever been accused of any violence.                   Neither one is

  14   even suspected of trying to coerce a witness in any way.                         If

 15    that were to happen         -—    and it will not,    there is no

 16    possibility of that         ——    then we would agree to restrictions

 17    without argument.

 18           So there’s no rational reason for this form.                   And as I

 19    said in our motion,         the form actually,       when you view it to its

 20    full    ——   I apologize.        I used to teach English.        When you view

 21    it literally,       the agents can’t talk to these witnesses.                 So

 22    when you view it literally, Mr. Mickelson and I wouldn’t be

 23    allowed to talk to the witnesses,            either.        We are agents of

 24    the clients,       so we wouldn’t be allowed to talk to them.

 25       And there’s one other issue that I                ——    I didn’t   -—   I found
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18               Page 10 of 35 PageID 176


                                                                                        10


    1   a case on it today.           My client      --    this is important to my

    2   client.     I did not file it previously because I didn’t see any

    3   law on it.       He showed me some law this morning,              30 minutes

    4   ago,   and I handwrote a motion,             which I would like to speak on

    5   in a minute.       I’ve served it on the Government.                 They’re not

    6   prepared to respond,          and I’m not asking the Court to rule

    7   today, but I would like to speak on it, because it is an

    8   important issue regarding the Second Amendment.                    And I

    9   apologize for my bad handwriting.                   I haven’t filed a

   10   handwritten motion       ——




   11               THE COURT:        Okay.    Well,       let me stop you right there.

   12               MR. MINNS:        Yes, ma’am.

   13               THE COURT:        This motion goes to the conditions of

   14   release?

   15              MR. MINNS:     Yes.

   16               THE COURT:    Okay.

   17              MR. MINNS:     Yes.        Only    —-   I think that   ——   unless   ——   I

   18   believe    -—   I’m not prepared to talk about anything except the

  19    conditions of release today.             I apologize if there’s          ——




  20               THE COURT:     I am not,          either.

  21               MR. MINNS:     Okay.       Thank you,       Your Honor.

  22               THE COURT:     So,     and I think the previous order you

  23    filed that was referred to me,               if it’s related to conditions

  24    of release,     I can probably hear you on it.              But if it’s

  25    something else,     ——
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                 Page 11 of 35 PageID 177


                                                                                            11


    1               MR. MINNS:      No,    it’s not.

    2               THE COURT:      --    you said the Second Amendment,           so I

    3   wasn’t sure.

    4               MR. MINNS:      It’s    --   I’d be happy to explain.

    5               THE COURT:      Let’s do one thing at a time.

    6               MR. MINNS:      Yes, ma’am.

    7               THE COURT:      Okay.

    8               MR. MINNS:      Certainly.

    9               THE COURT:      The first thing I want to talk to,                 go

   10   back to,    is the   ——   Mr. Green visiting with the Selgases

   11   without their counsel being present.

   12               MR. MINNS:      Could I add one thing that’s very

   13   important?

   14               THE COURT:      Yes.

   15               MR. MINNS:      My client is staying in a hotel tonight.

   16   He’s using those funds that could be used for his family and

   17   his wife.     And if we have a trial,           he’s going to be staying in

   18   a hotel under this existing order.               Otherwise, he would stay

   19   with the Selgases.         So this is another expense that he has to

  20    incur that doesn’t help the Government prosecute their case at

  21    all and it doesn’t cause any harm.

  22        But they’re      ——   and neither me or Mr. Mickelsen have been

  23    offered the opportunity to stay in the Selgases’ home for the

  24    next few days.       And we would have to decline              ——   I would,   and

  25    I’m assuming Mr. Mickelsen would,              too   ——    if it were extended.
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                Page 12 of 35 PageID 178


                                                                                      12


    1   We can’t       ——    it’s so unworkable.      I mean,     they’re deprived of

    2   ——    my client is from Idaho.            He has to pay to fly up here.            He

    3   has to pay for lodging.             If this trial lasts two or three

    4   weeks,       it’s going to be a very substantial expense,               in

    5   addition to all the other expenses.                Sometimes that happens.

    6   But there’s no reason for it because he can stay with the

    7   Selgases.           If the order is changed.       Under the existing order,

    8   he can’t.

    9                 THE COURT:        Right.    Right.   So,    I just want to

   10   address that question and if this is really the least

   11   restrictive condition of release that will assure the safety

   12   of the community and the Defendants’ appearance.                    And

   13   obviously,          there are sort of generally questions about

   14   obstruction of justice, but can you specifically address the

   15   Defendants speaking to each other without counsel present?

   16                 MR. KEMINS:       Well,    I suppose my only observation to

   17   that,      and I realize that they haven’t been found guilty yet,

   18   but   —-    I don’t mean to sound like a smarty pants              -—   but maybe

   19   that’s one of the downsides of being               ——    participating in a

  20    conspiracy,         or at least the Government’s contention of a

  21    conspiracy,         that you,   during the pendency of the pretrial

  22    hearings,      you can’t talk your co—conspirators without your

  23    lawyers present.

  24          And,    I mean,    in terms of the paperwork, we gave all three

  25    counsel identical discovery.              So it’s not like it’s residing
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18       Page 13 of 35 PageID 179


                                                                                    13


   1   in one place that, you know, all these 40,000 pages were

   2   turned over to each counsel.         So,   you know,   despite the fact

   3   that the Selgases are here in Texas and Mr.            Green is in Idaho,

   4   you know,    they can work with their counsel on that.               Their

   5   counsel can go through that.

   6       I suppose,    if they’re finding that this is becoming a

   7   financial hardship,       they could come back to the Court and say,

   8   we can’t afford this anymore,        file the proper financial forms,

   9   and see if they qualify for appointed counsel.            But our view

  10   is that for the three of them to be able to get in              ——   just be

  11   in the same room unsupervised,         we’re just not in favor of

  12   that.

  13       So,   again, we’re trying to be as reasonable as possible.

  14   We think we are,    in terms of different methods that people

  15   meet these days without being in the same room.               We wouldn’t

  16   oppose any of those.

  17               THE COURT:    Such as--?

  18               MR. KEMINS:    Conference calls,    teleconferences,

  19   Skype.    You know, whatever.       Some sort of group meeting app or

  20   something like that.       You know.

  21               THE COURT:    Would the Government require each of

  22   their attorneys to be present, or could         ——




  23             MR. KEMINS:      One could be there.

  24               THE COURT:    ——   one just supervise the    ——




  25             MR. KEMINS:      One.   One could do it.      Yeah.    All three
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                  Page 14 of 35 PageID 180


                                                                                              14


    1   would not have to be there at the same time.                        Obvi...    I’m

    2   sorry.

    3               MR. MICKELSEN:          That’s fine.          Could I be heard,          just

    4   briefly?

    5               THE COURT:       Yes.     Yes.

    6               MR. MICKELSEN:          So I’ll just try to be more focused.

    7   The practical concern         ——    I appreciate the Government agreeing

    8   that we should be able to meet basically for joint defense

    9   purposes.     But the practical concern is Mr.                   Green is a

   10   practicing lawyer.          He’s not precluded from practicing law

   11   right now.     His office is on Mr.               Selgas’ property currently,

   12   like most of his files.             What he would do is he,               from what I

   13   understand,    ——




   14               THE COURT:       Here in       ——




   15               MR. MICKELSEN:          In Texas.

   16               THE COURT:       In Texas?

   17               MR. MICKELSEN:          Yes.        Yes,   he’d work    --   he’d fly     --




   18   prior to the indictment, he was coming down about every few

   19   weeks, would stay with the Selgases.                     Mr.   Selgas basically

  20    worked as a legal assistant.                And so they’re         ——    right now,    his

  21    files and his       ——   and those things are at Mr.               Selgas’ house.

  22    don’t think the Government has any evidence or any reason to

  23    believe there’s anything nefarious about the legal practice or

  24    that relationship.

  25        In addition,         they are both partners in a business called
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18          Page 15 of 35 PageID 181


                                                                                    15


    1   MyMail,      which basically deals with patents and intellectual

    2   property.       And so there’s business that they undertake

    3   together that I don’t think has anything to do with the tax

    4   issues and the issues involved in the indictment.

    5         So I think those are the most practical concerns.                I don’t

    6   think   ——     I clearly understand the order to mean that we can

    7   speak to witnesses.          Maybe clarifying language saying don’t

    8   speak about the case to potential witnesses.                 I think that

    9   would be a reasonable,         you know, modification to that

   10   condition of release.

   11         But I just wanted to bring the Court’s attention to what I

   12   think the practical thing is,         is I think there’s a legitimate

   13   law practice that Mr.         Selgas has been assisting Mr.       Green at

   14   for years.       Many of those files and things are on Mr.            Green’s

   15   ——   on Mr.    Selgas’ property.

   16                 THE COURT:     Can you describe this property to me?

   17   Are we talking about like a garage apartment behind a house?

   18   I don’t have a      ——




   19                 MR. MICKELSEN:     It’s in a renovated barn that they’ve

   20   made into like an office.          It’s a   ——   actually,   a barn

  21    building, but there’s an office out there with files and

   22   computers.

  23                  THE COURT:    And have you visited the property since

  24    ——   I mean,    has Mr.    Green been able to    ——   I don’t mean to

  25    engage you directly, but has he visited the property and his
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18       Page 16 of 35 PageID 182


                                                                                 16


   1   office since the indictment?

   2               MR.   MINNS:     Not since the release order because it

   3   precludes him from meeting without all of the attorneys.                  And

   4   my office is in Houston.          It precludes him from meeting with

   5   the Selgases.       So he can’t go onto their property without the

   6   possibility of violating the order.

   7       So he is restricted right now from going into             ——   he works

   8   some in Idaho, where he lives with his wife and family,               and he

   9   works some in      ——   out of Mr.   Selgas’ home, which is where all

  10   of his files are.          And he has not been to that home since the

  11   bond restriction.

  12               THE COURT:      Did you know this reason?

  13               MR. KEMINS:      I just found this out this morning,          Your

  14   Honor.

  15       In terms of the MyMail,          the only thing I’ll say about

  16   MyMail is that activities at MyMail are mentioned in the

  17   indictment because some of the money that the Government

  18   alleges the taxes were evaded on by the Selgases were derived

  19   from the operations of MyMail.

  20       Now,    I know both Mr.     Selgas and Mr.   Green,    from what I

  21   remember,    are fairly minority partners in MyMail.           There is

  22   one man named Richard Derby who owns all of it.              I don’t know

  23   what Mr.    Derby’s position is.        I know he’s fond of both Mr.

  24   Selgas and Mr.     Green in terms of can I run      ——    he could   —-




  25   MyMail is somewhere further out in Texas.           And so I don’t know
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                   Page 17 of 35 PageID 183


                                                                                                17


    1   what regularity they are both out at MyMail,                      if they

    2   teleconference with Mr.          -—   you know, we don’t know that.                     So I

    3   haven’t heard anything about the ?4yMail operations being

    4   severely damaged, but this morning is the first I’ve heard

    5   that Mr.    Green had files out at Mr.                Selgas’ property and that

    6   he actually worked out at Mr.              Selgas’ property and that

    7   somehow there was an issue with MyMail.                       I mean,    you know,       I

    8   would think that with MyMail they could both do their work

    9   separately for it and       ——    I don’t know.              I just don’t know

   10   enough about it because I didn’t learn about it until a half

   11   hour ago,    if that long.

   12               THE COURT:     Well,      it is news to me as well,                 this

   13   piece about the office being on the Selgases’ property.                                Does

   14   he rent the space from the Selgases for the office?

   15               MR. MICKELSEN:       I don’t think he pays any rent for

   16   the space.

   17               THE COURT:     Okay.       It’s just made available for

   18   issues?

   19               MR. MICKELSEN:       It’s just made available.                     You know,

  20    now,    in total candor,    so that        —-    so   ——    they had this       ——   this

  21    part is part of the indictment,                 is Mr.      Selgas was    ——    expenses

  22    were paid through Mr. Green’s IOLTA account,                      and so this all

  23    served as    ——   that’s a part       ——   I mean,         they’re longtime

  24    friends.     They have this longtime relationship.                       So all of

  25    that,   that was part of the relationship.
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18              Page 18 of 35 PageID 184


                                                                                       18


    1         In other words,      you can use my barn,         you can keep files

    2   out here,      I’ll do legal work for you.            And he was    —-   and Mr.

    3   Green was using his IOLTA account and paying Mr.                   Selgas’

    4   expenses.       And that’s part of the indictment.             But that’s

    5   done.       That’s stopped.        There will be no more of that.            Now

    6   there’s just a legitimate law practice and this relationship

    7   that the two have.

    8         So,    and you know,    I asked the prosecution if they had any

    9   reason to believe that the law practice was engaged in any

   10   criminal conduct,      or MyMail,         and the Government said no.         And

   11   so,   given that there’s          -—   the nature of the allegation,         it’s a

   12   tax case,      and the fact that these men have a longstanding

   13   business relationship,            it just, to me,     it seems reasonable to

   14   permit them to continue to meet and work together.

   15         The tax issue is       ——   everything related to the tax is

   16   stopped.       In other words, Mr.         Green is shutting down his IOLTA

   17   account.       He wants to return the funds that he           ——   that belong

   18   to Mr.      Selgas back to Mr.         Selgas.   They want to wind up their

   19   law business,      and they want to be able to communicate in

  20    relation to MyMail.

  21                 THE COURT:      Well,     I know,   and I think they would be

  22    able to wind up their relationship if they’re not allowed to

  23    talk to each other.          It does seem onerous to require the

  24    attorneys to supervise that.

  25                 MR. KEMINS:      You know,      again,   at this point, you
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                    Page 19 of 35 PageID 185


                                                                                             19


    1   know,   in terms of their relationship, we knew what our

    2   investigation revealed, which had to do with Mr.                          Green paying

    3   their bills and things like that.                  We didn’t know until this

    4   morning,   as I told the Court,            about what was going out where

    5   they lived in I think it’s Palestine,                    Texas,       or whatever.    And

    6   in terms of MyMail,      ——




    7              THE COURT:     Sure.

    8              MR. KEMINS:        --    you know, we hadn’t had anybody from

    9   MyMail come to us and say,              jeez,    guys, we’re really hurting

   10   with these things.       So,       ——




   11              THE COURT:    Now that this additional information has

   12   come up,   do you think we could craft by agreement some

   13   modification to the conditions of release?

   14              MR. KEMINS:     Sure.         Yeah.         I don’t see why we can’t

   15   come to some agreement on that,                 that,    you know,      obviously, Mr.

   16   Mickelsen and Mr. Minns know and they can instruct their

  17    clients,   and I’m sure the Court will,                  that trying to get smart

  18    and do some sort of end run will just get them in more

  19    trouble.    So,   ——




  20               THE COURT:    Absolutely.

  21               MR. KEMINS:    -—       you know,       I    -—   again,    I don’t want to

  22    deprive them of their ability to defend themselves,                         either in

  23    meeting with their counsel or in paying their counsel.                           So if

  24    we can craft something along those lines, we’re good with it.

  25               THE COURT:    Right.          I certainly don’t want the
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18    Page 20 of 35 PageID 186


                                                                             20


   1   conditions of release to have these unintended consequences

   2   that hamper the prosecution,       the defense,   or anything with

   3   respect to these parties’ other aspects that is not really

   4   related to showing up and keeping the community safe.

   5             MR.   KEMINS:    Yeah.   And in light of one other thing

   6   that Mr. Minns said,      obviously, we’re not Probation, but if

   7   Mr. Green or the Selgases meet with someone who turns out to

   8   be a witness but they honestly don’t know they’re a witness

   9   because nobody has published any witness lists yet, we’re not

  10   going to be banging on your door saying violate them,          so    ——




  11             MR. MINNS:      If I could respond to that.    Because Mr.

  12   Kemins is an honorable man.        I don’t have any doubt in my mind

  13   that he wouldn’t try to take unjust advantage of this.              It’s

  14   just that I think one of the reasons he trusts me on that,

  15   we’ve been opposite each other and we’ve both always told each

  16   other the truth back and forth.        So I’m ultra—cautious about

  17   that.   I don’t want to     ——




  18             THE COURT:      Which is legitimate and I appreciate

  19   everyone’s concern for making sure that they stay within the

  20   strictures of the conditions.       But I don’t think it is

  21   intended at all to prevent the Defendants from having a casual

  22   conversation with their friends at church.         We could,   I think,

  23   craft a modification that will prohibit them from discussing

  24   the case with other people who might be potential witnesses.

  25   But otherwise,   they should be able to have normal interactions
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18             Page 21 of 35 PageID 187


                                                                                      21


    1   in their community.

    2               MR. MINNS:        Well,   it goes further than that,       though,

    3   Your Honor.     There’s a CPA that we want to interview in Idaho.

    4   I   ——




    5               THE COURT:        They want Mr. Green to do that?

    6               MR. MINNS:        I would like him to be able to when we

    7   start learning and I start            —-   I’m not   ——   I don’t know this

    S   case well enough to          ——   I’ve had to confer with my client on

    9   several of the Court’s questions.               So I don’t yet know this

   10   case well enough to answer all of these questions.                   It’s a new

   11   case.    And basically, both law offices had other trials they

   12   had to attend to,       and since we couldn’t really start working

   13   together until we had this hearing,              I’m not super—familiar

   14   with it.     But I’m    ——    I know there’s a CPA in Dakota.          In Iowa,

   15   excuse me.     Who,    I was in Iowa.

   16              A VOICE:      Idaho.

   17              MR. MINNS:        Idaho.    Excuse me.

  18               THE COURT:        It’s okay.       I’ve got the map of the

  19    United States in my head and we’re kind of moving all around.

  20               MR. MINNS:        I know.       I apologize.

  21               THE COURT:        I was in Idaho and then all of a sudden

  22    we took this sort of turn to Iowa.               I was like,    wait a minute.

  23               MR. MINNS:        Never follow me for directions, Your

  24    Honor.     I have a very bad sense of directions,              and I’m going

  25    to Houston and Bay City, Michigan for hearings right after
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18         Page 22 of 35 PageID 188


                                                                                   22


   1   this.    I apologize.      And I even do that in trial.

   2              THE COURT:      So,    would you be available to,    like if

   3   there was a    ——    I think sort of the Defendant unsupervised with

   4   a potential witness is a concern that I can understand.                 But

   5   if we were able to use technology to allow you to Skype into

   6   that or to do it remotely so that it wasn’t just the Defendant

   7   with a potential witness,          is that something that the

   8   Government    ——    we think we could craft?

   9              MR. MINNS:      I mean,       --




  10              MR. KEMINS:      Yeah,    that’d be fine,   too.   Even a

  11   conference call.

  12              MR. MINNS:     Can a     --




  13              MR. KEMINS:     Even a speakerphone.

  14              MR. MINNS:     Can a paralegal be on it,       so we don’t

  15   have to have an attorney from either one of the offices                ——




  16              THE COURT:     On these        --




  17              MR. MINNS:     ——     on the phone call?

  18              MR. KEMINS:     That’s fine.        We would not object to

  19   that.

  20              THE COURT:     Okay.

  21             MR. KEMINS:      Just someone from the lawyers.        Just

  22   whoever the lawyer sees fit to put on.

  23             MR. MINNS:      And is the Court then saying that these

  24   ——   these two gentlemen have prepared cases which went in front

  25   of courts and tried them.           Are they going to be prohibited
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18       Page 23 of 35 PageID 189


                                                                                   23


    1   from interviewing witnesses unless there’s an attorney in the

    2   room with them?

    3              THE COURT:     No.     No, not an attorney in the room with

    4   them,   but I think we have to have a legal         ——    someone from the

    5   law firm at least on the phone,         if it’s,   say,   a conference

    6   call.

    7             MR. MINNS:      And it can be a paralegal?

    8             THE COURT:      Can be a paralegal.      Just so that there’s

    9   a——

   10             MR. MINNS:      A third party?

   11             THE COURT:      A third party.     It’s not really a third

   12   party because they’re      ——




   13             MR. MINNS:      Yeah.

   14             THE COURT:      Would be working for one of the

   15   attorneys.   But at least a third person with an obligation to

   16   the Court.

   17             MR. MICKELSEN:        I would just state for the record,

  18    because I want a witness to any conversations like that where

  19    my client is talking to any potential witnesses,             okay,    so I

  20    don’t want a witness getting on the stand saying, well, Mr.

  21    Selgas said this and Mr.        Selgas said that but I didn’t have a

  22    witness there.    So I’m fine with that.

  23              MR. MINNS:     And on the issue, the      ——    there’s a   —-




  24    it’s a very complex case, but the issue relating to my client

  25    is rather simple.       The Government is saying he used his IOLTA
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18            Page 24 of 35 PageID 190


                                                                                 24


   1   account improperly.          And so we want permission of the Court,

   2   because he’s accused that he shouldn’t write checks out to who

   3   he wrote checks out to, we very much disagree, but we don’t

   4   want to get charged with something while this case is going

   5   on,   so we want the Court’s permission,             and the Government has

   6   agreed to this,    to   ——




   7              THE COURT:        Yes.

   8              MR. MINNS:        --   close   --   and not the IOLTA account.

   9   don’t want to put my client out of business.                So he doesn’t

  10   want to close his IOLTA account.                He just wants to close the

  11   Selgases’ portion of his IOLTA account and send them a check

  12   closing that out.

  13              THE COURT:    Yes.        So the Court is going to grant the

  14   motion.    The Defendants will be able to meet together in the

  15   presence of counsel.          That can be accommodated with the use of

  16   technology so that there’s some sort of distance.

  17         With respect to the IOLTA account,            that one—time transfer,

  18   that will be approved.

  19         With respect to witnesses or other third parties,             the

  20   Defendants are only prohibited from talking about the case.

  21   And then if they meet together or if they interview potential

  22   witnesses,   that can be accomplished remotely and there will be

  23   a representative of the law firm representing the Defendant

  24   present on that.

  25         So what I’d like to do,        and I’m seeing agreement with that
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                      Page 25 of 35 PageID 191


                                                                                                    25


    1   ruling,       and so what I would like to do is have the parties

    2   reduce this to writing in terms that they think are clear that

    3   the Defendants can understand and submit that to me for a

    4   signature.        Is that agreeable?

    5                  MR. MINNS:   The only clarification,                   Your Honor,       ——




    6                  THE COURT:   Yes.

    7                  MR. MINNS:   --    is what about the issue with the

    8   ongoing business in relation to MyMail and the law firm?

    9                  THE COURT:   So,    I think he should be able to go onto

   10   the property to access the records with                        ——   if they’re    ——    I

   11   don’t really have my head around this MyMail business

   12   situation and what it is that              -—   I certainly don’t intend to

   13   prohibit them from carrying on legitimate business.                              But I

   14   don’t understand       ——   I don’t have an understanding for how many

   15   people are involved or what their                ——       what it is.      So,    ——




   16                  MR. MICKELSEN:      Well,   could I suggest perhaps                 ——




   17                  THE COURT:   Yes.

   18                 MR. MICKELSEN:       -—   the order just say that they                    --




   19   the Defendants may meet in relation to necessary business

  20    activities pertaining to MyMail and the law practice?

  21                  THE COURT:    That doesn’t touch on the case or any of

  22    the allegations in the indictment.                    I   ——




  23                  MR. MICKELSEN:       I mean,      yeah,      just that they may meet

  24    and    ——   necessary and engage in that business,                    in the business.

  25    Yes.        That it has nothing to do with the activities in the
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18            Page 26 of 35 PageID 192


                                                                                     26


    1   indictment.

    2              THE COURT:        And I    --




    3              MR. MICKELSEN:           Just to engage in the law practice

    4   and--

    5              THE COURT:        I think I heard the Government say

    6   there’s not really an objection but also that this piece with

    7   the MyMail was new.          And so I would like just for everyone to

    8   have a slightly better understanding.                But I think,   with a

    9   little bit of discussion between the attorneys,               that that may

   10   be able to be hammered out and we can have a modification that

   11

   12              MR. MICKELSON:           Okay.

   13              THE COURT:        ——    everyone is comfortable with.

   14         But at this point,          especially since I don’t feel like the

   15   Government has been completely informed as to what the                 ——    all

   16   the nuances of the situation,               and I’m not completely clear on

   17   it,   that I would like you guys to see if,            with a little

   18   discussion,    you can’t agree to something that is workable for

   19   the parties.

  20          Because, as a concept,          I’m not, but I feel like there’s        ——




  21    this is new.    The MyMail thing is a new piece to me.               I don’t

  22    understand it completely.             And I want to make sure the

  23    Government understands it completely, because I think there

  24    may actually be agreement with just a little bit more

  25    information shared      ——
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                       Page 27 of 35 PageID 193


                                                                                                      27


    1                  MR. MINNS:         The    --    the    --




    2                  THE COURT:         --    about what the Defendants want.

    3                  MR. MINNS:         Yeah.        They’ve worked together in my

    4   client’s law practice for ten years.                           It’s      ——   Mr.   Selgas is

    5   kind of like his right hand.                        He doesn’t know where to find

    6   the files.          The   -—    there’s       ——    I mean,    he   ——    he doesn’t     —-    I

    7   mean,     he asked to address the Court and I decided not                               ——    to

    8   ask him not to, because I                 ——       but I want to make sure the issue

    9   is   ——   is   ——   because he can’t conceive of even handling his                                 —-




   10   first of all, being indicted has crushed a great deal of his

   11   practice anyway.               And he gives full disclosure to anybody that

   12   wants to call him or talk to him, which is a good and

   13   honorable thing to do but it further crushes the practice.

   14        He thinks he would have trouble practicing without the

   15   assistance of Mr.              Selgas anyway.              I can see a situation where

   16   these two long—term friends accidentally talk about something,

   17   and they would be instructed to immediately get a paralegal or

   18   a lawyer or somebody from one of the two firms on the phone or

   19   Skype and stop it immediately,                      and they’d both be instructed

  20    by counsel,         if that happens,           you have to stop.

  21         But the issue of the IOLTA account is so finite.                                  After

  22    you sign this order, the money will not exist.                                  There’s no

  23    possibility that my client will ever write a check from his

  24    IOLTA account on behalf of Mr.                      Selgas again.             Therefore, that

  25    issue is kind of dead.                 Whether he had the right to or not I
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18            Page 28 of 35 PageID 194


                                                                                 28


    1   guess is subject to,      you know,      the jury’s findings ultimately.

    2   But it won’t matter,      and he’s not        ——   there’s no possibility     -—




    3   I would withdraw if they         ——   I can’t even imagine resi     ——




    4   conspiring to     ——




    5              THE COURT:     Sure.       And I   --




    6              MR.   MINNS:   --   nor move money through his IOLTA

    7   account.

    8              THE COURT:     So I think before the motion was even

    9   presented to the Court,        there was a lot of agreement that the

   10

   11              MR. MINNS:     Yes,    Your Honor.

   12              THE COURT:     ——   the form was not satisfactory with

   13   respect to the nuances of this situation,              and I think counsel

   14   came to a lot of agreement, and the Court will actually grant

  15    to the extent it is agreed.

  16        I think today there has been additional agreement as to

  17    how some of these conditions can be modified.               And so what I

  18    want to do right now is, with that preliminary ruling in mind,

  19    allow the lawyers to go back and to send me a proposed order

  20    that will allow these modifications.

  21       Now,    I have not seen your handwritten motion.

  22               MR. MINNS:     I’m sorry,     Your Honor.

  23               THE COURT:     So it may not be appropriate for me to

  24    consider it now.       But you said Second Amendment,         so are there

  25    guns in Idaho that someone wants access to?               Is that what
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                   Page 29 of 35 PageID 195


                                                                                                29


    1   you’re talking about?

    2              MR. MINNS:        Yes,    Your Honor.            And in all fairness to

    3   Mr.   Kemins,   I wrote in the motion that we would not ask for a

    4   ruling today.

    5              THE COURT:        Okay.

    6              MR. MINNS:       He has not had time to brief this                     --




    7              THE COURT:       Okay.

    8              MR. MINNS:        --   or respond.            And I apologize to Mr.

    9   Kemins and apologize to the Court, my                      -—   not just because my

   10   handwriting is horrible but because I don’t like to do it on

   11   the spur the moment, but            ——   and I’m not a hunter,               Judge,    so I

   12   don’t understand       ——   and I apologize also to my client in that

   13   regard.    Where he lives is in a                  ——   in the winter is a

   14   dangerous place.

   15              THE COURT:       I’m familiar with the state of Idaho.

   16              MR. MINNS:       Ah.      So,      --




   17              THE COURT:       So are you worried about bears?

  18               MR. MINNS:       Yes,     Your Honor,          and other     --   well,

  19    you’re more     ——   I’m familiar        -—    I’ve been there         ——    I’ve spent

  20    one day in the state of Idaho.                     And it was not in the winter.

  21    So,   so he has a large family.                They have eliminated all guns

  22    from the household.         This is not a case that has anything to

  23    do about violence or guns.               And we found a          --   I refused to

  24    file a motion until I found a case on point allowing the

  25    weapons,   and that’s why I apologize to everybody,                          I felt I
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                     Page 30 of 35 PageID 196


                                                                                                 30


   1   committed malpractice not filing it.

   2                  THE COURT:        So,    I’m   —-    what I’m going to let you do

   3   is allow the Government to review it.                         This also needs to go

   4   to whoever the supervising officer is,                        because I will want

   5   them to weigh in on this issue as well.

   6                  MR. MINNS:        Of course,         Your Honor.

   7                  THE COURT:        Or your Pretrial supervising officer.

   8                  MR. KEMINS:        Again,      if like    ——    I’d briefed it,          you

   9   know,    if there’s a       ——    there might be a way to reach a

  10   compromise.        If we’re worried about bears,                    you know,

  11   certainly,       one rifle,       one bolt—action         -—    I hate to    -—




  12                  THE COURT:     No, no,         I    ——




  13                  MR. KEMINS:        --   try to get into who needs what guns

  14   these days, but       --




  15                  THE COURT:        I know where you’re           —-   exactly.      Yes.

  16                  MR. KEMINS:       But    --




  17                  THE COURT:     If we’re talking about something for a

  18   bear.        But like I said,          I do want the supervising            ——    the

  19   Pretrial supervising officer to visit with you about that,

  20   because their recommendation will be very important to me.

  21   And they’re the ones who are going out to the house visiting.

  22                 MR. MINNS:      My client informs me that he                 —-    and this

  23   will be done for a second time, but he had already visited

  24   with the officer on this issue and the officer told him that

  25   they    —-   that this is not their objection and they don’t have
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18               Page 31 of 35 PageID 197


                                                                                     31


    1   an objection to it.       My client was a          ——




    2               THE COURT:    Okay.

    3               MR. MINNS:    Was a police officer for ten years.

    4               THE COURT:    Well, police officers            ——




    5               MR. MINNS:    Yes.

    6               THE COURT:    ——   (overspoken)    .     At this moment in time,

    7   we’re talking about protection from bears                 ——




    8               MR. MINNS:    That’s correct,          Your Honor.

    9               THE COURT:    ——   as they’re working towards their den

   10   and trying to get one more,            you know,    trash can full of

   11   yumyums before they go and hibernate for the winter.

   12          So it’s not really ripe for the Court’s consideration at

   13   this moment,    so I’m going to let it ripen.                  And like I said,   I

   14   want the Government to be able to weigh in.                     I want the

   15   supervising    ——   the motion    ——   if you need to file a supplement

   16   that indicates that you’ve talked to the Pretrial Services

   17   officer about it and have their recommendation in there as

   18   well,    I think this may also be something that can be worked

   19   out.

  20               MR. KEMINS:    And I guess I don’t know what weapons

  21    Mr. Green had in his house, but if he has a preferred bear

  22    protection rifle, maybe they can inform us of that and we

  23    could just make     ——




  24               THE COURT:    Perhaps, as long as it’s not,               you know,

  25    something that would also         ——   there are    ——
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18                 Page 32 of 35 PageID 198


                                                                                               32


    1                MR. KEMINS:       Well,       yeah,   I don’t know if       ——




    2                THE COURT:       I don’t want to get into that.

    3                MR.   KEMINS:     I don’t know if he needs an M16 machine

    4   gun for a bear,        but,   you know,       ——




    5                THE COURT:       I’m sure it would do the trick, but

    6   there’s probably something else that would work.

    7                MR.   KEMINS:     I suppose in terms of also MyMail,                  I

    8   think to give the defense lawyers                  ——   let me ask my agent if              ——




    9   to give Mr.        Derby a call, who I understand still runs the

   10   whole   ——   it’s his show,         and talk to him,           and then that might

   11   help us work out some compromise.                   But   -—




   12                THE COURT:       I think so.

   13                MR. KEMINS:       ——    if they could let          ——   one of them

   14   could let Mr.       Derby know that the agent may call him and he

   15   doesn’t immediately have to call his lawyer.

   16                THE COURT:       Sure.        Do you think we might be able to

   17   have a proposed order by Monday?                   Do you think that is doable?

  18                 MR.   KEMINS:     I    --




  19                 THE COURT:       I know you’re headed to Michigan.

  20                 MR. MINNS:       Yes,       Your Honor.

  21                 MR.   KEMINS:     I’m headed to Tennessee, but if Mr.                 —-




  22    if somebody wants to take that                ——   a shot at drafting it,          I’m

  23    not opposed to taking a look at it.

  24                 MR. MICKELSEN:          I’m just not sure I got everything.

  25    You’re out of town until Monday?
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18       Page 33 of 35 PageID 199


                                                                                33


    1              MR. MINNS:   I’ve got two hearings coming up,          and one

    2   of them is in Bay City, Michigan and there’s no direct

    3   flights.

    4              THE COURT:    You’re more than welcome to sit in the

    5   hallway or even in my reception area for just a little bit to

    6   put some of this together,        handwritten on your notepad, and

    7   then maybe it can be memorialized a little bit.               Essentially

    8

    9              MR. MICKELSEN:     We’ll get it done.        I’ll get it done.

   10              THE COURT:    Okay.     And I’m just   --   I feel like if

   11   there’s a deadline out there,        there’s,   you know,     a trigger for

   12   me to check up on it and accountability for everyone.               I don’t

   13   want it to sort of get lost.

   14              MR. MINNS:    I agree.

   15              THE COURT:    So if Monday is pinching       --    I don’t want

   16   it to be a pressure.      I was just trying to be helpful.

   17              MR. MINNS:   No.      Usually, we’re begging the judge for

   18   exactly the order that you just gave us, and so              ——




  19               THE COURT:    I put it on you guys to craft the orders

  20    because that’s   ——   we have a couple different things that are

  21    working and you guys are going to be better able to put it in

  22    terms that are acceptable to the Government and understandable

  23    to the three defendants.

  24               MR. MINNS:   And he is in town right now,          and can he

  25    give up his hotel reservation and stay at the Selgases’ house?
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18             Page 34 of 35 PageID 200


                                                                                  34


    1   No?    Okay.     All right.

    2              THE COURT:      No.     Let’s get this all      ——




    3              MR. MINNS:      Yes,    Your Honor.

    4              THE COURT:      --    squared away    --




    5              MR. MINNS:      I got it.

    6              THE COURT:      --    and memorialized.

    7              MR. MINNS:      I’m just talking.

    8              THE COURT:      Good try.       All right.     Then we’re

    9   adjourned as to this matter.           Thank you.

   10              MR. MINNS:      Thank you,      Your Honor.

   11              MR. MICKELSEN:         Thank you,   Your Honor.

   12              MR.   KEMINS:      Thank you,    Your Honor.

   13          (Proceedings concluded at 10:18 a.m.)

   14                                        ——o0o——

   15

   16

   17

  18

  19                                        CERTIFICATE

  20         I certify that the foregoing is a correct transcript from
        the sound recording of the proceedings in the above—entitled
  21
        matter.
  22     Is!   Kathy Reh].ing                                        1210812018
  23
        Kathy Rehling, CETD—444                                         Date
  24
        Certified Electronic Court Transcriber
  25
Case 3:18-cr-00356-S Document 44-1 Filed 12/11/18   Page 35 of 35 PageID 201


                                                                       35

                                        INDEX
       1
           PROCEEDINGS                                                       3
    2
           WITNESSES
    3
           —none—

    5      EXHIBITS

    6      —none—

    7      RULINGS                                                          24

    8      END OF PROCEEDINGS                                               34

           INDEX                                                            35
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24

  25
